SWING, J.
The question presented here is one which we think is entirely free from doubt. It is in brief, whether the board of trustees of the University of Cincinnati have the power to erect on their grounds, in Bur-net Woods, in the city of Cincinnati, a building for the official residence of the president of said university.’ It is now, and always has been, the policy of the people of this state to encourage education. We now have in Ohio three universities supported by the state. The University of Cincinnati gets its power from the state, and unless prohibited by statute, the board of trustees must have all the powers which are necessary to properly carry on the university; this must include the erection and maintenance of all buildings suitable and necessary to carry on a university. What buildings are suitable and necessary, must be determined by the facts and circumstances that exist at the time. At the present time there can be no question in our judgment but what a house for the residence of the president is a suitable and necessary building. It is usual for universities to have such a building, and it can in no sense be foreign to the purpose for which the university was created and is maintained. Such a building seems necessary to the proper administration of the affairs of the university.
Judgment affirmed.
Jelke and Giffen, JJ., concur.